Citation Nr: 0022450	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-08 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to increased evaluation for headaches, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
December 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November  1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In March 1999, the issue of entitlement to an increased 
evaluation for headaches was remanded by the Board for 
further development, to include a VA examination.  That 
development has been completed and the case is ready for 
final appellate review. 

In March 1999, the Board granted service connection for a 
psychiatric disability.  In an April 1999 rating decision, 
the RO assigned a noncompensable evaluation for an adjustment 
disorder, effective June 27, 1997, the date the veteran filed 
his claim.  In a September 1999 rating decision, the RO 
assigned a 30 percent disability evaluation to the service-
connected dysthymia (formerly rated as an adjustment 
disorder).  The veteran was informed of the RO's 
determination that same month.  In February 2000, the 
veteran's representative submitted VA Form 646, Statement of 
the Accredited Representative, and listed entitlement to an 
increased evaluation for dysthymia as an issue on appeal.  
Later in February 1998, the representative submitted a 
statement requesting the RO to accept the previously 
submitted VA Form 646 as a notice of disagreement with the 30 
percent evaluation.  In March, 2000, the RO issued a 
Statement of the Case on the issue of entitlement to an 
evaluation in excess of 30 percent for the service-connected 
psychiatric disability.  In the cover letter sent with the 
Statement of the Case, the veteran was informed of the 
requirement that he submit a substantive appeal if he desired 
appellate review with respect to the issue addressed in the 
Statement of the Case.  

In May 2000, the veteran's representative submitted a VA Form 
646 in which she listed the evaluation of dysthymia as an 
issue but then expressed gratitude towards the RO for the 
grant of a 30 percent evaluation; she did not request that 
the VA Form 646 be accepted as a substantive appeal or say 
anything to suggest that she or the veteran was not satisfied 
with the evaluation of 30 percent.  Moreover, in the informal 
hearing presentation submitted by the veteran's 
representative in June 2000, only the issue of entitlement to 
an increased evaluation for headaches was identified as an 
issue on appeal.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to the issue of entitlement to an evaluation in 
excess of 30 percent for psychiatric disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has frequent non-prostrating headaches; he is 
not shown to have prostrating headaches. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's headaches.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

During a September 1997 VA neurological examination, the 
veteran complained of having had headaches for a "long 
time."  He related that his headaches consisted of a dull 
and aching sensation three to four days a week, and that he 
had "learned to live with it."  He related that the more 
severe headaches, which occurred approximately once a week, 
would become "real sharp with rhythmic poking" and that 
they began in his forehead around his eyes and radiated into 
the back of his head, neck and shoulders.  The veteran 
reported that the headaches would occur at any time of the 
day and that the more severe ones woke him up.  He related 
that he would go to bed with severe headaches, which lasted 
from several hours to two to three days.  The veteran 
recounted that the headaches occurred at any time during any 
day of the week.  The veteran did not know what precipitated 
the headache, which was increased with noise or movement.  He 
believed that rest and massage, not medication, relieved his 
headaches.  He reported having occasional dizziness (i.e., he 
would lose his balance or that an object appeared distant to 
him.)  The appellant stated that he had been forced to 
withdraw from activities because of his headaches.  The 
headaches were not associated with motion sickness.  

The VA examiner in September 1997 noted that the veteran was 
manipulative throughout the examination and often attempted 
to control the course of the history of the pattern of the 
physical procedures.  The examiner concluded that the 
veteran's headaches were not migraine in nature and that the 
veteran did not describe a headache which conformed to that 
condition.  It was determined that the veteran's headaches 
were associated with his adjustment disorder, which was why 
they were unresponsive to medication.  It was the examiner's 
opinion that the headaches would not resolve until the 
underlying behavioral disorder was eliminated.

VA outpatient reports, dating from April 1997 to March 1999, 
reflect that in March 1999, the veteran complained of 
throbbing headaches on the entire left side of his head which 
radiated into his shoulder and "hurt to touch" because it 
felt as if his head would explode.  It was noted by the 
examiner that the headache had lasted three days and was 
associated with nausea, burning of the eyes and tearing.  The 
veteran related that he had rested in bed with a cool rag to 
his head, which afforded some relief.  The examiner related 
that the veteran had had similar headaches in the past, but 
not ones of such severity.  

An April 1999 statement, submitted by the veteran's spouse, 
indicates that the appellant experiences frequent and very 
severe headaches.  She did not provide any more specific 
information concerning the frequency or nature of the 
veteran's headaches, to include any description concerning 
the impact of the headaches on the veteran's ability to 
function.

In August 1999, the veteran was examined by the same VA 
examiner who had previously examined him in September 1997.  
The examiner noted that the veteran was currently employed.  
The veteran complained of explosive headaches, which radiated 
into his shoulders and back and often caused stomach 
disturbance.  He related that he had learned to "live with 
them."  He stated that his headache varied from being 
constant to one which was severe and threatened loss of 
consciousness.  On some occasions, the veteran indicated that 
his headaches began explosively with a sense of dizziness.  
The appellant indicated that his headaches occurred day and 
night and were sometimes present after he would wake up.  He 
thought that noise might have been a precipitating factor for 
his headaches.  He related that his headaches were increased 
by movement, light and sound and that they were relieved with 
a cold rag or massage of his neck and shoulder.  With regards 
to the frequency of his headaches, the veteran reported that 
he had a dull headache most of the time, but that he might 
experience one or two episodes of the more severe headaches 
in a week or a month.  The duration of the increase in 
severity of the headaches was not provided and it was unclear 
how they were abated.  The character of the headache, when it 
involved the left lateral and temporal regions, was noted to 
have been hard (i.e., the skin became sensitive and the 
veteran had a feeling of hot burning high pressure.)  The 
suboccipital headache made him feel that his "insides are 
too big for his skin."  He reported having nausea which was 
in proportion to the severity of the headaches.  He estimated 
that fifteen to twenty percent of the time he suffered a more 
severe headache with nausea.  The appellant reported having 
vomited once with his headaches many years previously.  He 
reported having occasional motion sickness, especially when 
he looked at a film in which the camera "pans."  

The August 1999 VA examiner indicated that there were a few 
minor differences in terms of the severity of the headache 
from when the veteran was examined two years ago.  The 
examiner recounted that in 1997, the veteran had suggested 
that the most severe headaches had lasted for a week, 
although less intense pain lasted from an hour to two to 
three days, and that they were associated with some dizziness 
and were unrelieved by medication.  Then, as in 1999, the 
veteran still remained active.  The examiner indicated that 
medication had not provided the veteran with satisfactory or 
sustained relief.  The examiner felt that the use of beta-
blockers for headache prophylaxis would intensify the 
veteran's depressive feelings.  It was noted that 
antidepressant medications had no effect on his headaches.  
The veteran did not keep a headache diary and there was no 
third party available to augment his own description of his 
headaches.  Overall, the veteran's behavior was more 
acceptable than it was two years earlier.  

In summary, the examiner concluded that the veteran's 
headaches had not changed over the years, and that the 
appellant's headaches had not met the current diagnostic 
criteria for a migraine headache or any other headache 
syndrome.  The examiner indicated that the veteran's 
headaches seemed to be part of a life-long adjustment 
disorder.  The examiner believed that the veteran's worst 
headaches were moderate and that most of the veteran's 
headaches were modest.  The examiner noted that despite the 
veteran's assertion that he was suffering from a headache on 
the day of the examination, he did not appear to have been 
either ill or uncomfortable.  Indeed, he was more socially 
adaptive than two years previously.  The examiner noted that 
the veteran was employed in management. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

A 50 percent rating is assignable for migraine headaches with 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  A 30 percent 
rating is assignable for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 10 percent 
rating is for assignment for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

While the veteran has complained of dull and severe 
headaches, there is no corroborating evidence of prostrating 
attacks occurring more frequently than contemplated by the 
assigned evaluation of 10 percent.  In this regard, the Board 
notes that the statement from the appellant's spouse 
indicates that the veteran experiences very severe headaches 
but she did not refer to prostrating attacks or otherwise 
describe the impact of the headaches on the veteran's ability 
to function.  The medical evidence of record shows that after 
the 1997 VA examination, the appellant did not seek any 
further treatment for his headaches until March 1999.  In 
addition, the medical evidence shows that the veteran's 
headaches have not been characterized as migraine or any 
other headache syndrome.  To the contrary, the VA examiner, 
who examined the veteran on two separate occasions, 
determined that the appellant's headaches were not migraine 
headaches.  Moreover, this examiner believed that the 
veteran's worst headaches were only moderate.  The record 
contains no contrary medical opinion concerning the severity 
of the veteran's worst headaches.  Furthermore, despite his 
complaints of severe headaches, the veteran has been employed 
full-time in a management position.  Consequently, the Board 
finds that the preponderance of the evidence establishes that 
the disability does not more nearly approximate the criteria 
for a rating in excess of 10 percent. 


ORDER

An evaluation in excess of 10 percent for headaches is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


